The judgment of the court was pronounced by
Slidell, J.
Kellar was sued as endorser of a promissory note, and resists the action upon the ground that there was no demand of payment of the maker. It is ti-ue, that the maker removed his domicil to the parish of St. Tammany a few days before the note fell due; and that the demand was made in New Orleans. But we infer from the written opinion of the district judge, that he thought the place at which the note was presented was one with regard to which the maker had so acted as to hold out the idea to the public that it was still his place of business, and that there was collusion between the maker and endorser to get the latter released by embarrassing the holder with regard to the demand. A consideration of the evidence has not satisfied us that we ought to disturb the judgment.
Judgment affirmed, with costs.